Citation Nr: 0814523	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for heart disease, as 
secondary to the service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile 
dysfunction.

6.  Entitlement to an initial evaluation greater than 30 
percent for PTSD.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  His report of discharge at separation shows he was 
awarded the Combat Action Ribbon.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 2004 and 
October 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri in which service 
connection for bilateral hearing loss, tinnitus, 
arteriosclerotic cardiovascular disease, hypertension, and 
erectile dysfunction was denied; in which service connection 
for PTSD was granted and evaluated as 30 percent disabling; 
and in which entitlement to TDIU was denied.

The issues of service connection for bilateral hearing loss, 
tinnitus, and hypertension, and of entitlement to TDIU 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The medical evidence establishes that the veteran's heart 
disease was aggravated by his service-connected PTSD.

2.  A preponderance of the medical evidence does not 
demonstrate that the veteran is diagnosed with erectile 
dysfunction.

3.  The service connected PTSD is productive of occupational 
and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a 
heart condition, as secondary to the service connected PTSD, 
have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.310 (2007).

2.  The criteria of entitlement to service connection for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

3.  The criteria for an initial evaluation of 70 percent, and 
no greater, for PTSD have been met from the date of the grant 
of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1, 4.2, 4.3, 
4.6, 4.7, 4.13, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In light of the favorable action taken concerning the claim 
for service connection for a heart condition, as secondary to 
the service-connected PTSD, discussion of whether VA has met 
its duties of notification and assistance is not required, 
and deciding the appeal on that issue at this time is not 
prejudicial to the veteran.

Concerning the claim for service connection for erectile 
dysfunction and a higher initial evaluation for PTSD, it is 
noted that the RO provided the appellant pre-adjudication 
notice concerning the issues of service connection for 
erectile dysfunction and PTSD in April 2004.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims. Subsequent additional 
notice concerning the laws regarding degrees of disability 
and effective dates was provided in March 2006.

The claim for service connection for PTSD was subsequently 
granted, and an evaluation of 30 percent was initially 
assigned.  The veteran disagreed with the evaluation 
assigned.  In August 2006, in the statement of the case, the 
RO provided the laws and regulations governing the evaluation 
of mental disorders and, specifically, provided the rating 
criteria for ratings from zero to 100 percent.

The veteran's claim was subsequently adjudicated in a 
supplemental statement of the case dated in June 2007.  The 
veteran and his witness-particularly his spouse, who has 
provided much of the evidence in the current claim-
demonstrated their understanding of the criteria required for 
higher evaluations in subsequent statements to the RO and in 
testimony provided before a local hearing officer in January 
2007.  Thus, the duty to notify has been satisfied with 
respect to VA's duty to notify him of the information and 
evidence necessary to substantiate the claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence including private medical records, has 
accorded the veteran VA examinations, and has afforded the 
veteran the opportunity to give testimony before the Board, 
which the veteran declined.  He testified before a local RO 
hearing officer in January 2007. 

All known and available records relevant to the issues of 
service connection for erectile dysfunction and a higher 
initial evaluation for PTSD have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). Compensation is 
allowable for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation. Allen, at 448.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Heart Condition

The veteran is service-connected for PTSD.  Private and VA 
treatment records show diagnoses of and treatment for 
coronary artery disease including myocardial infarction and 
arteriosclerotic cardiovascular disease.

Various medical health care professionals have indicated that 
the veteran's heart condition is at least in part the 
etiological result of his service-connected neuropsychiatric 
disorder.  In January 2006, Dr. Bakr I. Salem, M.D. F.A.C. 
P., F.A.C.C. offered his observation that the veteran had 
suffered from PTSD symptoms for a long period of time.  He 
opined that the combination of toxic stress levels and 
depression could certainly have been a major contributing 
factor to the veteran's coronary artery disease.  Dr. Roohi 
S. Desai, M.D., offered a statement in March 2006 noting that 
the veteran had been treated for depression, cardiac disease, 
and memory loss-all of which can be an effect of chronic 
PTSD.  The physician observed that extended periods of stress 
can cause or contribute to depression, anxiety and cardiac 
disease.  Episodes of stress or fear producing "fight or 
flight" response in humans cause the body to produce 
additional amounts of cortisal, he explained, which can cause 
cardiovascular disease.  He further stated that invasive 
procedures, such as cardiac catheterizations and by-pass 
surgery can cause or contribute to depression and memory 
loss.  In the veteran's case, Dr. Desai opined, his cardiac 
disease stemmed from his chronic PTSD.  

VA examination conducted in March 2006 shows a diagnosis of 
coronary artery disease.  The physician opined that it was 
not at least as likely as not that the veteran's PTSD 
directly caused his coronary artery disease.  Rather, the 
examiner explained it was more likely than not that the 
veteran's coronary artery disease was directly caused by a 
combination of his hypertension, hyperlipidemia, significant 
smoking history, and positive family history for coronary 
artery disease.  However, the examiner further opined that it 
was at least as likely as not that the veteran's depression 
and PTSD may have aggravated his coronary artery disease.  
The examiner based his opinion on review of the claims file, 
to include the veteran's extensive psychiatric treatment 
history, and on evidence in medical literature that 
psychosocial factors such as depression, stress and anger can 
have an effect on cardiovascular outcomes.

The VA examiner's opinion is consistent with and 
corroborative of the opinions proffered by Drs. Bakr and 
Desai.  While all three opinions are, in some way, 
conditional in their use of wording such as "could," 
"can," or "may," all concur that the veteran's PTSD has, 
in some way, aggravated his heart condition.  Thus the effect 
of these opinions in the aggregate supports a finding that 
the veteran's diagnosed coronary artery disease has at least 
been aggravated by his service-connected PTSD.  

There are no other opinions against a finding that the 
veteran's coronary artery disease has been aggravated by his 
service connected PTSD and, accordingly,
Service connection for coronary artery disease is warranted.  
38 C.F.R. § 3.102.


Erectile Dysfunction

In September 2003, private medical records show the veteran 
complained of loss of libido.  In addition, the veteran's 
spouse has stated that their sex life suffered as a result of 
his PTSD.  However, the medical evidence contains no 
diagnosis of erectile dysfunction.  

As the medical evidence contains no diagnosis of erectile 
dysfunction, the preponderance of the evidence is against 
service connection for the claimed condition.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("in the absence of 
proof of a present disability, there can be no valid claim").

Where as here, the determinative issue involves a medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran and 
his witness are not competent to offer an opinion as to a 
medical diagnosis or to causation, consequently his and his 
wife's statements to the extent that he has erectile 
dysfunction and that it is related to his service-connected 
PTSD are not competent medical evidence. Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim for 
service connection for erectile dysfunction; there is no 
doubt to be resolved; and service connection is not 
warranted.

III.  Higher Initial Evaluation for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007). Separate diagnostic 
codes identify the various disabilities. Id. Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran was service-connected for PTSD in an October 2005 
rating decision.  The disability was evaluated as 30 percent 
disabling, effective in April 2004.  The veteran appealed the 
disability assigned.  The 30 percent evaluation has been 
confirmed and continued to the present.

The Rating Schedule directs that, in evaluating the severity 
of mental disorders under the diagnostic criteria, 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination. Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment. 38 C.F.R. §§ 4.126.

The veteran's service-connected PTSD is evaluated pursuant to 
a general rating formula for mental disorders under 38 C.F.R. 
Part 4.

A 30 percent evaluation is afforded for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or symptoms 
controlled by continuous medication.

A 50 percent rating shall is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. See 38 C.F.R. Part 4, Diagnostic 
Code 9411.

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) (4th ed.1994). A GAF 
score of 31 to 40 shows some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, thinking, or mood.  A GAF 
score of 41 to 50 shows serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A GAF 
score of 51 to 60 reflects moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but the individual generally functions pretty well, and has 
some meaningful relationships.

The medical evidence presents a conflicted disability 
picture, with some medical evidence suggesting that the 
veteran's neuropsychiatric symptomatology is more 
attributable to a cognitive disorder that is the residual of 
his cardiac symptomatology.  Other medical evidence asserts 
that the symptomatology attributable to the PTSD remains 
present and, if anything, is more disabling, but is 
unexpressed due to the dementia.  Lay witness statements and 
testimony attest to the continuation and severity of such 
symptoms as depression, anxiety, anger, memory loss, 
lassitude, loss of interest, inability to concentrate, night 
terrors, nightmares, severe sleep disturbances and violent 
sleep, intrusive thoughts, hyper-arousal, exaggerated startle 
response, and panic attacks from the time of service 
connection to the present.

Private medical records dated in November and December 2003 
reflect that the veteran was suspected to have dementia or a 
cognitive disorder.  But, an April 2004 statement proffered 
by Steven M. Till, Ph.D. shows a primary diagnosis of major 
affective disorder, depressed, and a secondary diagnosis of 
PTSD which the physician described as the more chronic 
condition.  He noted that the veteran had required 
psychiatric inpatient hospitalizations and intensive 
hospital-based outpatient care for his conditions, as well as 
individual psychotherapy and the care of a psychiatrist.  The 
physician opined that the veteran was unable to work due to 
his emotional state and physical complications related to his 
excessive emotional state.  In a follow-up statement 
proffered in August 2005, Dr. Till noted he had not seen the 
veteran since May 2004, but when last seen the veteran 
presented with slurred speech, lethargy, poor short term 
memory, poor long term recall, and poor concentration.  He 
reported he had recently experienced depression and panic 
attacks, and expressed he was having more difficulty coping 
with his PTSD symptoms.  The veteran did not report for his 
next scheduled appointment.

In August 2004, the veteran underwent VA examination and 
social and industrial survey.  The social worker observed the 
veteran appeared to suffer from PTSD, which may have been 
latent.  The VA examiner did not find the veteran to exhibit 
sufficient symptomatology to warrant a diagnosis of PTSD.  
Rather, the report reflects a diagnosis of depressive 
disorder due to general medical condition.  GAF was measured 
at 60.  The examiner specifically observed that the veteran 
did not subjectively report re-experiencing combat related 
events in the form of intrusive thoughts, nightmares, or 
flashbacks.  Rather, these symptoms were described by the 
veteran's spouse.

In August 2005, the veteran's treating psychiatrist, Jo-Ellyn 
M. Ryall, M.D., offered her statement in which she diagnosed 
generalized anxiety disorder and PTSD, and assigned a GAF of 
40.  She noted she first began treating the veteran in March 
2004.  He gave a history of having had increased panic 
attacks from January of that year.  He presented as alert and 
cooperative but with rapid speech and very anxious mood.  He 
was physically shaking.  He denied psychotic symptoms, or 
homicidal or suicidal ideation.  He expressed a generalized 
anxiety.  He was oriented and had good insight.  He seemed to 
exhibit good judgment in following medical orders, with his 
spouse overseeing them.  During treatment, he began to sleep 
better but continued to experience irritability, avoidance, 
isolation, lack of attention, and losing chunks of time 
without realizing what he was doing.  Depression increased, 
and anxiety continued.  He was unable to remain cooperative 
in outpatient treatment.  The psychiatrist noted that the 
veteran's other medical problems had the effect of rendering 
the veteran unable to work.  She observed that the veteran 
had relied on work to help him cope with his PTSD symptoms.  
Unable to work, his anxiety was out of bounds.  He did not 
respond well to medication, and medications prescribed for 
his psychiatric condition had to be balanced with the other 
medications he was prescribed for his heart condition, and 
bypass surgery and strokes had increased his memory loss.  
She remarked that the veteran may not be able to remember his 
experiences in Vietnam, but this did not mean he no longer 
had PTSD.  

In a January 2005 statement proffered by Dr. Salem, the 
physician stated he had observed the veteran to exhibit 
symptoms of anxiety, tremulousness, and recurrent bouts of 
depression with symptoms suggestive of PTSD from 2002 to 
2004.

In September 2005, the veteran underwent VA examination for 
PTSD, at which time he was diagnosed with dementia, not 
otherwise specified and PTSD, described as mild.  The 
examiner noted that the veteran's GAF was 35 overall, but 
that GAF attributable solely to PTSD would measure 70.  VA 
treatment records show that dementia was again diagnosed in 
2006 and 2007. 

In a March 2006 statement proffered by Dr. Desai, the 
physician attested to observing the veteran to have suffered 
from PTSD for a prolonged period of time.  The physician 
amended his statement in January 2007 to describe the 
veteran's symptoms of PTSD as memory loss, nightmares, 
hallucinations, and frequent disorientation to place and 
time.  The physician stated he had personally known the 
veteran for seven years.

In January 2007, Dr. Ryall proffered an updated assessment of 
the veteran's condition, noting that his cognitive 
functioning had decreased and that his memory was impaired.  
However, the psychiatrist noted that discontinuation of a 
medication prescribed for the suspected dementia actually 
improved the veteran's cognitive condition.  He became more 
aware and less fogged.  She noted the spouse's report that 
she and the veteran had to sleep apart due to the veteran's 
violent sleep.  He had tried to choke her, believing she was 
an enemy.  The psychiatrist described the veteran's mental 
disorder as involving PTSD with subsequent panic disorder, 
and cognitive functioning bordering on dementia.  She opined 
him to be completely disabled due to his PTSD and subsequent 
medical problems including his cardiac disease.

Given the differing diagnoses, the veteran was again examined 
by the VA in April 2007.  The examiner interviewed both the 
veteran and his spouse, acknowledging that the spouse's input 
was necessary due to unwillingness or inability of the 
veteran to respond to questions.  The examiner observed that 
the veteran appeared to exhibit problems more in the area of 
executive function than in the area of actual memory loss.  
Yet the rate of progress of his condition was not 
particularly consistent with the dementia he had been 
diagnosed with, Alzheimer's, or Parkinson's disease.  
Notwithstanding, the examiner noted, the medical evidence of 
record presented less variance of opinion about the presence 
of a cognitive disorder than about its diagnosis or nature.  
After review of the entire record, examination of the 
veteran, and clinical testing, the examiner diagnosed PTSD by 
history and a cognitive disorder, not otherwise specified, in 
AXIS I, and assigned a GAF of 36.  The examiner explained 
that the GAF of 36 was based on the difficulties the veteran 
has sustaining regular communication, or responding to 
functionality, in his environment.  GAF based solely on 
severity of symptoms was measured at 40.  The examiner was 
unable to parse out the GAFs among the veteran's various 
conditions.  However, the examiner noted the veteran had made 
a satisfactory occupational adjustment and had remained in an 
apparently satisfactory marriage, despite his PTSD, until his 
cardiac crisis.  In addition, the examiner observed, the 
veteran appeared to retain considerable regard within his 
community.  The examiner observed that cognitive changes are 
not infrequent after cardiac events, and noted that the 
veteran's absolute level of dysfunction appeared to have 
coincided with the rapid physical deterioration and the 
development of cognitive disorder.

In view of statements proffered by individuals who treated 
the veteran and who have had the opportunity to observe the 
veteran closely during the time period under appeal, the 
Board finds the evidence establishes that the veteran meets 
the criteria for a 70 percent evaluation, from the time 
service connection was effectuated, in April 2004.  
Particularly compelling are the statements proffered by Drs. 
Ryall and Desai, which corroborate the lay witness testimony 
of the veteran's spouse and sister, and the January 2007 VA 
examination report which assigned a GAF of 36-40 but 
ultimately could not distinguish the level of impairment 
attributable to the veteran's various mental disorders.  If 
the medical personnel cannot distinguish between the service-
connected and nonservice connected symptomatology arising 
from the veteran's neuropsychiatric disabilities in total, 
the Board also cannot distinguish it.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).

Other symptoms required for a higher, 100 percent evaluation, 
are not present.  Essentially, the veteran has not been found 
to be totally occupationally and socially impaired.  No 
opinion has attributed the veteran's unemployability solely 
to his service-connected PTSD.  Rather, these opinions have 
attributed his unemployability to a combination of his 
neuropsychiatric and general medical disabilities.  In 
addition, while the veteran has been observed to be 
disoriented, and to have loss of memory for the names of even 
close relatives and friends, he has not been observed to be 
totally socially impaired.  Rather, the January 2007 VA 
examination notes that he mows the lawn for his neighbors, 
with whom he apparently gets along well.  He maintains a 
relationship with his spouse and child, and works on 
computers, albeit at a diminished capacity.  He gets his son 
ready for school in the morning and was able to set up a 
voice recognition program in collaboration with his son.  
Finally, other than an isolated record of difficulty with 
activities of daily living in 2003, the veteran has not been 
found to be unable to perform activities of daily living, nor 
has he been found to be a persistent danger to himself or 
others.  And while he has been observed to have 
hallucinations, it has not been reported that they are 
persistent, or that he is persistently delusional.

The veteran and his witnesses contend that his service 
connected PTSD is worse than initially evaluated.  The 
veteran is competent to report his symptoms and complaints.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
neither he nor his witnesses are competent to offer a medical 
opinion as to extent of his disabilities as there is no 
evidence of record that they or he has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The Board has considered whether "staged ratings" may be 
assigned in the present case.  However, the medical evidence 
shows that a 70 percent evaluation, and no more is warranted 
for the service-connected PTSD throughout the entire period 
of time the claim has been pending.  

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) will not here be considered, as a claim 
for entitlement to TDIU is the subject of a remand 
immediately following this decision.  

ORDER

Service connection for coronary artery disease, as secondary 
to the service-connected PTSD is granted.

Service connection for erectile dysfunction is denied.

An initial evaluation of 70 percent for PTSD is granted from 
April 5, 2004, subject to the laws and regulations governing 
the award of monetary benefits.


REMAND

The veteran also seeks service connection for bilateral 
hearing loss, tinnitus, hypertension, and entitlement to 
TDIU.

By this decision, the Board has granted service connection 
for coronary artery disease and a 70 percent evaluation for 
PTSD.  Remand is therefore required for the RO to 
readjudicate the claim for TDIU in light of this decision.

Concerning the claim for hypertension, it is noted that the 
veteran is diagnosed with hypertension and coronary artery 
disease-the later now being service-connected.  Remand is 
therefore required to afford the veteran VA examination to 
determine the nature and etiology of his diagnosed 
hypertension.

Concerning the claims for bilateral hearing loss and 
tinnitus, it is observed that the denial of these claims was 
based on a July 2004 VA opinion that concluded service 
connection was not warranted in part because the veteran was 
unable to estimate the onset of his hearing impairment.  
Additional VA examination was conducted in September 2005, 
but the results were found to be inconclusive.  The record 
shows that the veteran exhibited memory and cognitive 
disorder problems at this time and that he continues to do 
so.  The veteran is a recognized combat veteran with a 
military occupational specialty as a U.S. Marine rifleman 
(0311).  He served in Vietnam and was awarded the Combat 
Action Ribbon.  His service personnel records documents his 
participation in eight combat operations.  He is service 
connected for PTSD based on findings of combat exposure.  His 
exposure to acoustic trauma is conceded.  See 38 U.S.C.A. 
§ 1154(b) (West 2002 and Supp. 2007.  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The July 2004 and 
September 2005 VA examinations are inadequate and remand is 
required to determine the nature and etiology of the 
veteran's hearing impairment.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for examinations 
with the appropriate specialists to 
determine the nature, extent, and 
etiology of his claimed bilateral hearing 
loss and tinnitus, and hypertension.  All 
indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be provided to the 
examiner in conjunction with the 
examination. 

The examiner is to provide opinions as to 
whether it is at least as likely as not 
that any diagnosed bilateral hearing 
loss, tinnitus, and hypertension had 
their onset during active service or are 
in any way the result of active service. 

All opinions expressed must be supported 
by complete rationale.

2.  After completing any and all 
additional development required, 
readjudicate the veteran's claims for 
service connection for bilateral hearing 
loss, tinnitus, and hypertension, and of 
entitlement for TDIU.  If any of the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


